internal_revenue_service number release date index number ------------------------ ---------------------------------- ------------------------ ---------------------------- in re ------------------ -------------------------------------- ------------- -------------------------- - department of the treasury washington dc person to contact ------------------- telephone number --------------------- refer reply to cc psi b07 - plr-167767-03 date july legend legend a b c d e f g h i j k l y z operator date date date date date date date date year site x site y ------------------ --------------------------- ----------------------------- --------------------------------- -------------------- ------------------- ------------------------------ ------------------------------------------ --------------------------------- ------------------------- ---------------------------- ------------------------- ----------------------------------------------- --------------------------------------- ------------------ -------------------------- ---------------------------- ---------------------- ------------------ --------------------- -------------------------- -------------- ------------------ ------- ------------- ----------------- ----------- ------------ ----------- ----------- -------- u v x y z dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of a by its authorized representative requesting rulings under sec_29 and sec_702 of the internal_revenue_code the facts as represented by a and a's authorized representative are as follows a is a limited_liability_company that is treated as a partnership for federal tax purposes a owns a facility facility for the production of solid synthetic_fuel from coal c a limited_liability_company owns a dollar_figure percent interest in a b a limited_liability_company owns a percent interest in a b is treated as a partnership for federal_income_tax purposes d owns percent c owns dollar_figure percent and g owns percent of the membership interests in b d is a limited_liability_company that is treated as a partnership for federal_income_tax purposes c own sec_61 percent e owns percent and f own sec_29 percent of the membership interests in d f is a limited_liability_company that is treated as a partnership for federal tax purposes f owns percent and l own sec_86 percent of the membership interests in c on date d entered into contracts for the construction and acquisition of two synthetic_fuel production facilities each of the two facilities was to be constructed by y and or z the construction_contract for the facility construction_contract provides for liquidated_damages of at least five percent of the total_contract_price it also includes a description of the facility to be constructed a completion date and a price a provided an opinion of counsel that the construction_contract constituted a binding written contract under applicable state laws prior to date and at all time thereafter through completion of the contract the facility was constructed at site x the facility was designed with the ability to be moved from one site to another depending on the availability price quality and location of coal feedstock a represents that the facility was in a condition or state of readiness and availability for its specifically assigned function and was operational before date h the owner of site x allowed d to occupy a portion of the site for the purposes of constructing the facility and producing synthetic_fuel in addition d and h agreed that h would sell coal feedstock to and purchase synthetic_fuel from d on or about date h filed a petition under chapter of the bankruptcy code as a result the plr-167767-03 operation of the facility was halted d eventually removed the facility from site x and placed it in storage on date d contributed the facility to a on date d contributed its entire percent membership interest in a to b and c contributed a percent membership interest in a to b following the contribution of the facility by d to a the facility was relocated from the storage to site y which is owned by k on date a acquired a leasehold interest in site y pursuant to a lease agreement entered into with k which is owned by j at site y a will use a different type of chemical reagent or binder than was used previously due to this change it is neither desirable nor practicable to use the prior storage tanks and related equipment which had been used with the asphaltic binder used at site x accordingly a will acquire and use new binder storage tanks and related equipment at site y a represents that in connection with the proposed change in binder the use of the new binder will not increase the production output of the facility in connection with the relocation the fair_market_value of the original property comprising the facility at site x was more than percent of the facility’s total value the cost of the new property plus the value of the original property further all essential components of the facility are retained at site y and the production capacity of the facility has not significantly increased at site y the process which occurs in the facility consists of the following steps i thoroughly mixing coal feedstocks with a chemical change agent in a mixer blender auger ii feeding metered amounts of the coal feedstock and chemical change agent mixture into a roll briquetter and iii compressing the mixture into synthetic_fuel in the first_phase of the production process coal feedstocks are mixed in a pug mill with an ultra heavy hydrocarbon asphaltic emulsion used as the chemical change agent in the second_phase of the production process the mixture of coal feedstock and chemical change agent is introduced via conveyors and feed hoppers into roll briquetters a represents that the combination of the chemically reactive agent the mixing process and processing through the roll briquetters results in the formation of a solid synthetic_fuel as described the facility and the process implemented in the facility including the utilization of the specified chemical reagent meet the requirements of revproc_2001_30 2001_1_irb_1163 further a has engaged recognized experts in coal combustion chemistry to conduct tests on synthetic_fuel samples produced by the facility using the specified chemical reagent based on the tests the experts have concluded that a measurable significant chemical change has occurred in the conversion of feedstock coal into a synthetic_fuel effective date g purchased percent interest in b from d pursuant to an on date a entered into a facility lease agreement with g under which g will plr-167767-03 use the facility to produce synthetic_fuel on its own behalf upon termination of the facility lease agreement a will repossess the facility and produce and sell synthetic_fuel on its own behalf the term of the facility lease agreement was expected to end on or around date however after amendments to the agreement g operated the facility as a lessee until the beginning of date agreement for acquisition of membership interest under the agreement g makes an initial payment of dollar_figurev and makes fixed payments and variable payments on a quarterly basis as provided in the agreement a represents that the net present_value of the initial payment and the fixed payments to d are expected to exceed the net present_value of the variable payments made to d the agreement among the members of b llc agreement provides that g’s initial percent interest may be adjusted downward if the production of the facility exceeds v tons on an annual basis to the extent that g’s interest is reduced the interest of d or its successor in b will increase under the llc agreement g is required to make monthly capital contributions to b based on its percentage ownership_interest with the management operation maintenance and repair of the facility for its services operator is paid a fee of z for each ton of synthetic_fuel produced by the facility during the term of the operating_agreement the operating fee will be subject_to an adjustment depending on the annual publication by the service of the revised adjustment factor applicable to sec_29 credits pursuant to a feedstock agreement entered into by a with i on date a agrees to purchase from i x tons of coal feedstock annually and could purchase an additional y tons of coal feedstock annually under an operating_agreement operator will provide services to a in connection on date a entered into the contract of purchase of synfuel with j under the agreement j agrees to buy all synthetic_fuel produced by a during the term of the contract up to x tons per calendar_year and no more than u tons per month a has a right to sell any synthetic_fuel not purchased by j to other parties the rulings requested by a are as follows the synthetic_fuel produced by the facility is a solid synthetic_fuel produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 the construction_contract constitutes a binding written contract in effect production from the facility by a will be attributable solely to a within the provided the facility was placed_in_service within the meaning of sec_29 the facility is placed_in_service for purposes of sec_29 on the date that it plr-167767-03 before date within the meaning of sec_29 was placed in a condition or state of readiness and availability for its specifically assigned function as described in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations to produce synthetic_fuel meaning of sec_29 and a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold by a to unrelated persons prior to date neither the relocation of the facility after date nor the replacement of parts described in the ruling_request will result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement any sec_29 credit allowed to a may be passed through to and allocated among the members of a under the principles of sec_702 in accordance with the members’ interest in a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a member’s interest in a is determined based on a valid allocation of the receipts from the sale of the synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if a terminates within the meaning of sec_708 and sec_29 credits for synthetic_fuel produced by the facility and sold to unrelated persons before date will be allowed ruling_request and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the plr-167767-03 definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement 2003_46_irb_1090 the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to a consistent with announcement and the service’s long standing ruling practice accordingly based on the expert test results submitted by a we conclude that a with use of the described process and a specified chemical reagent will produce a solid synthetic_fuel from coal constituting a qualified_fuel within the meaning of sec_29 because a owns the facility and operates and maintains the facility through operator we conclude that a will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person plr-167767-03 ruling_request sec_29 and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 a facility shall be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 shall be applied by substituting date for date a contract is binding only if it is enforceable under local law against a taxpayer and does not limit damages to a specified amount eg by use of a liquidated_damages provision a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price for example should be treated as not limiting damages the construction_contract executed prior to date provides for liquidated_damages of at least five percent of the total_contract_price and includes such essential features as a description of the facility to be constructed a completion date and a price therefore we conclude that the construction_contract is a binding written contract in effect before date within the meaning of sec_29 ruling requests and sec_29 and f of the code provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after date and before date and which are sold before date sec_29 of the code modifies sec_29 in the case of a facility producing qualified_fuels described in sec_29 which qualified_fuels include solid synthetic fuels produced from coal or lignite sec_29 provides that for purposes of sec_29 such a facility is to be treated as placed_in_service before date if the facility is placed_in_service before date pursuant to a binding written contract in effect before date sec_29 provides that if the facility is originally placed_in_service after date sec_29 is to be applied by substituting for the date therein date to qualify for the sec_29 credit the facility must be placed_in_service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed_in_service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the taxable_year the property is placed in a condition or state of readiness and plr-167767-03 availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed_in_service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 when property is placed_in_service is a factual determination and we express no opinion on when the facility was placed_in_service revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property revrul_94_31 concerns a factual context similar to the present situation consistent with the holding in revrul_94_31 provided the facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after date or replacement of parts of the facility after that date will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as originally placed_in_service prior to date if the fair_market_value of the property used at the original facility is more than percent of the facility’s total fair_market_value immediately following the relocation or replacement the cost of the new equipment included in the facility plus the value of the property used at the original facility revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining a facility’s total fair_market_value at the time of relocation or replacement a facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility’s total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- plr-167767-03 referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility’s total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code and other administrative assets consistent with the holding in revrul_94_31 provided a's facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility to a different location or replacement of part of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner’s income_tax by taking into account separately the partner’s distributive_share of the partnership’s other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner’s distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner’s interest in the partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner’s distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income plr-167767-03 gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners’ capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners’ interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners’ interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners’ respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners’ interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that assuming the solid synthetic_fuel produced and sold qualifies for the sec_29 credit the credit will be allowed to a and the credit may be passed through to and allocated among the members of a under the principles of sec_702 in accordance with each member’s interest in a as of the time the credit arises for purposes of the sec_29 credit a member’s interest in a is determined based on a valid allocation of the receipts from the sale of the sec_29 credit qualified_fuel ruling_request the sec_29 credit has always been a time sensitive credit in that eligibility for the credit is determined when facilities or wells producing qualified_fuels are placed_in_service and when the qualifying fuels are produced and sold to unrelated persons for example the sec_44d credit as originally enacted in the crude_oil windfall profit tax act of was generally available for the production and sale of alternative fuels after date and before date on property that first began production after date congress has extended the sec_29 credit four times the placed-in-service deadline and the period for claiming the sec_29 credit were extended in the technical_and_miscellaneous_revenue_act_of_1988 for placed_in_service omnibus budget reconciliation act of for placed_in_service and for the end of the credit_period energy policy act of for placed_in_service and for the end of the credit_period and small_business job protection act of date for placed_in_service it is clear from the legislative_history of sec_44d that congress intended the credit to apply to facilities placed_in_service after and that the placed-in-service deadline plr-167767-03 in sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the owner of the facility the legislative_history of sec_44d clearly shows that congress wanted to encourage the production of new alternative fuels from facilities first placed_in_service after and not provide a tax incentive for production capacity in service before sec_29 demonstrates that congress knows how to preclude transferees of facilities from claiming the sec_29 credit that provision provides that the extension of the period for placing facilities in service after does not apply to any facility that produces coke or coke gas unless the original_use of the facility commences with the taxpayer accordingly the determination of whether a facility has satisfied the placed-in- service deadline under either sec_29 or sec_29 is made by reference to when the facility is first placed_in_service not when the facility is transferred or sold to a different taxpayer sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the placed-in-service deadline under sec_29 and sec_29 g a is determined by reference to when the facility is first placed_in_service therefore provided the facility was placed_in_service prior to date within the meaning of sec_29 the sale of the facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 for the new owner further a termination of a under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit for the production and sale of synthetic_fuel to unrelated persons plr-167767-03 accordingly based on the representations of a and a’s authorized the synthetic_fuel produced by the facility is a solid synthetic_fuel the construction_contract constitutes a binding written contract in effect production from the facility by a will be attributable solely to a within the provided the facility was placed_in_service within the meaning of sec_29 the facility is placed_in_service for purposes of sec_29 on the date that it representative we conclude as follows produced from coal feedstock that differs significantly in chemical composition from the coal from which it is produced and thus constitutes a qualified_fuel within the meaning of sec_29 before date within the meaning of sec_29 was placed in a condition or state of readiness and availability for its specifically assigned function as described in sec_1_46-3 and sec_1_167_a_-11 of the income_tax regulations to produce synthetic_fuel meaning of sec_29 and a will be allowed the credit as determined under sec_29 for synthetic_fuel produced by the facility and sold by a to unrelated persons prior to date neither the relocation of the facility after date nor the replacement of parts described in the ruling_request will result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 in addition subsequent relocations of the facility to different sites or the replacement of parts of the facility will not result in a new placed_in_service_date for the facility or otherwise prevent the facility from continuing to be treated as placed_in_service for purposes of sec_29 if the fair_market_value of the original property that is incorporated into the facility exceeds of the total fair_market_value of the facility immediately following the relocation or replacement any sec_29 credit allowed to a may be passed through to and allocated among the members of a under the principles of sec_702 in accordance with the members’ interest in a at the time the sec_29 credits are allowed for purposes of the sec_29 credit a member’s interest in a is determined based on a valid allocation of the receipts from the sale of the synthetic_fuel provided the facility was placed_in_service within the meaning of sec_29 prior to date the facility will continue to be treated as placed_in_service before date if sold to a new owner after such date or if a terminates within the meaning of sec_708 and sec_29 credits for synthetic_fuel produced by the facility and sold to unrelated persons before date will be allowed the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that plr-167767-03 conform to astm or other appropriate industry guidelines at the facility or facilities that are the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility or facilities to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports that taxpayers obtain from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on when the facility was placed_in_service for purposes of sec_29 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see dollar_figure of revproc_2004_1 i r b however when the criteria in dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances cc sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs and special industries
